Citation Nr: 0827279	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-39 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from the period of January 2, 2004 to January 17, 
2007.

2.  Entitlement to an initial increased evaluation for PTSD, 
currently evaluated as 70 percent disabling, beginning 
January 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD and 
assigned a 30 percent rating, effective January 2, 2004, the 
date of claim.

By way of history in February 2008, the RO granted an 
increased rating to 70 percent for PTSD, effective January 
18, 2007.  Additionally, the RO granted a total disability 
rating based on individual unemployability (TDIU), effective 
January 18, 2007.


FINDINGS OF FACT

1.  For the period of January 2, 2004 to January 17, 2007, 
the service-connected PTSD is manifested by severe anxiety, 
depression, fatigue, sleeplessness, social isolation, 
irritability and suicidal ideation.  There is no evidence of 
obsessional rituals, disorientation as to time and place, 
delusions, hallucinations, illogical speech, total 
occupational impairment or grossly inappropriate behavior. 

2.  For the period of January 18, 2007 to the present, the 
service-connected PTSD is manifested by severe depression, 
anxiety, sleeplessness, excessive anger, an inability to 
sustain any substantial gainful employment, social isolation 
and suicidal ideation.  There is no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
memory loss or disorientation to time or place. 





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but 
no higher, for the period of January 2, 2004 to January 17, 
2007, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for an initial evaluation in excess of 70 
percent beginning January 18, 2007, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The veteran received a 
VCAA notice letter in August 2004, prior to the initial 
adjudication of the claim.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), holds that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this notice was sent after the June 
2005 decision, the Board determines that the veteran is not 
prejudiced.  The veteran's claim was readjudicated in 
February 2008.  Additionally, the veteran has had ample 
opportunity to participate effectively in the processing of 
his claim.  

As a final matter, the Board has considered the recent 
decision of  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, Vazquez-Flores pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations.  Here, the claim involves 
an initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service treatment records, VA 
treatment records and private psychology records.  VA also 
provided the veteran with several VA examinations in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted where there is an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

Scores from 51 to 60 generally reflect some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores from 41 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). 

A GAF score in the 31 to 40 range indicates impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

III.  Analysis 

Period of January 2, 2004 to January 17, 2007

The veteran asserts that his service-connected PTSD warrants 
a disability rating of 70 percent for the period of January 
2, 2004 to January 17, 2007.  After carefully reviewing the 
evidence of record, the Board finds the preponderance of the 
evidence supports a rating of 50 percent and no higher for 
PTSD for this period of time.  The competent evidence of 
record shows the veteran suffers from hyper-vigilance, 
exaggerated startle response and excessive anger.  He also 
suffers from chronic sleep disturbance, social isolation, 
occupational impairment and is easily irritated.  The 
evidence shows the veteran's self-care and personal hygiene 
is satisfactory, and his communication and thought processes 
are intact.  The evidence also shows the veteran is 
consistently alert and oriented.  

By way of history, the RO granted service connection for PTSD 
in June 2005 and assigned a 30 percent evaluation effective 
January 2, 2004.  The case was then readjudicated by the RO 
in April 2008 and the RO granted a 70 percent evaluation, 
effective January 18, 2007.  Since this appeal ensued after 
the veteran disagreed with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran received a psychological evaluation in April 
2004.  At the time of the evaluation, the veteran owned part 
of a medical billing business and owned commercial trucks.  
The veteran reported a history of substance abuse, which he 
attributed to his traumas in service.  The examiner stated 
that the veteran was globally distrusting of relationships.  
The veteran reported that was unable to have close 
relationships and had mood swings, difficulty sleeping with 
occasional nightmares, agitation and intrusive bad memories.  
He also reported that he cried several times per week and 
felt rage and fear.  He reported hypervigilance and not being 
able to experience pleasure.  He stated that he had sudden 
and easily provoked adrenaline rushes.  The examiner reported 
that the veteran was oriented and alert and his demeanor was 
friendly and compliant.  His hygiene was within normal limits 
and his mood was marked as flat to low.  The examiner did not 
observe psychotic or suicidal ideation.  He noted that the 
veteran might sometimes exaggerate his distress as a plea for 
help.  He stated that the veteran's profile is marked by 
severe levels of anxiety and moderate to severe levels of 
depression.  The examiner gave the veteran an Axis I 
diagnosis of PTSD and a GAF score of 51.  

The veteran received a VA examination in September 2004; his 
claims folder was not available for review.  The veteran 
reported having nightmares 8-10 times a year.  The examiner 
stated that the veteran only had sleep disturbances during 
the periods he was abusing drugs.  He also reported that the 
veteran experienced stress due to his job.  The veteran was 
appropriately attired and had animated speech that was 
slightly pressured.  He manifested a full range of affect and 
there were no signs of cognitive impairment.  The examiner 
noted mild occupational impairment due to PTSD and moderate 
social and occupational impairment due to alcohol abuse.  He 
assigned a GAF score of 62 for the veteran's PTSD and an 
overall GAF score of 55.

July 2005 medical records report that the veteran was alert 
and oriented, cooperative, appropriately groomed, had normal 
and coherent thought and speech, no delusions or 
hallucinations and his mood was euthymic.

In August 2005, the veteran reported poor sleep, a decreased 
appetite, low energy levels, lethargy, irritability, 
rumination, guilt-ridden ideation, loss of interest, 
hopelessness, and intermittent suicidal ideation without 
intent or plan.  The veteran also reported constant feelings 
of anxiety.  He described himself as having problems with 
anger management and being rigid, irrational and controlling.  
He drank a 6-pack per day to relax.  He reported being 
unemployed for the last 5 months.  The veteran requested 
enrollment in the Medical Health Clinic (MHC) to treat his 
PTSD and depression.  The examiner reported that his judgment 
was good, his insight limited, his speech was normal and 
coherent, and his memory was intact.  He was assigned a GAF 
score of 50. 

September 2005 records from the Denver VAMC show that the 
veteran was sleeping better after a few nights of taking 
mirtazepine, then began to experience tossing and turning.  
There was no discernable change in his mood and affect was 
fairly energetic and engaged.  The veteran reported 
struggling with depression and anger surges, but noted that 
his anger improved in the last couple of years.  He 
additionally reported that his anxiety has taken a major toll 
on his life.  He stated that his life was no longer marked by 
excitement or conflict and that he was simply going through 
the motions.  He also reported losing several relationships 
due to his attitude and behavior.  

November 2005 records show that the veteran was alert, 
oriented, cooperative and goal directed.  On another 
occasion, he reported being devoid of ambitions and goals and 
also stated that he continued to drink because "his death is 
inevitable."  

In January 2006, the veteran reported that his anger and 
temper were getting in the way of his relationships.  He also 
reported that he was beginning a new job.  The veteran was 
alert, focused, mildly anxious and intellectually sound.

April 2006 treatment records show that the veteran's 
significant other was injured in a car accident and the 
veteran felt numbness in response to this news.  The examiner 
reported that he was not a threat to himself or to others.  
In June 2006, the veteran reported that his anger and loss of 
emotion causes problems in his current relationship with his 
significant other and in past relationships.  The veteran was 
drinking on a daily basis and reported feeling anxious in 
crowds.  His mood was mildly depressed and anxious, and he 
appeared alert and oriented. 

In September 2006, the examiner stated that the veteran felt 
vulnerable and anxious.  The veteran also complained of 
fatigue, decreased energy, decreased appetite, mild 
depression and difficulty concentrating.  In October 2006, 
medical records show that he was no longer taking anti-
depressants and had problems sleeping.  He reported no 
suicidal ideation.  The veteran reported that he was always 
in a hurry, struggled to keep up and had occasional feelings 
of panic.  He had had no alcohol for two months.

November 2006 treatment records show that the veteran was not 
sleeping and reported being hyper-vigilant.  At this 
treatment session, the veteran's fiancee reported that over 
the past 6-7 years he had been hyper-vigilant, did not sleep, 
over reacted to potential threats, was over stimulated by 
noises and crowds, avoided people, lost jobs, and became 
instantly enraged.  She called him the "fireman, because he 
was so quick to explode."  He continued to attend PTSD 
groups and in December 2006, the examiner reported that he 
was alert, attentive and substance free.  He demonstrated an 
effective understanding of the material.  He described 
irritability, hyper-vigilance and impaired concentration 
which resulted in him losing his job.  In a January 2007 PTSD 
group, the veteran was alert, attentive and substance free.

A review of the competent evidence of record demonstrates 
that the veteran has shown that he gets nervous in social 
situations, is typically anxious, depressed, fatigued and 
hyper-vigilant.  The records show that he was having 
difficulty maintaining employment and his fiancee reported 
that he was difficult to live with due to his temper and 
response to stressful situations.  He does not have speech 
that is affected, circumstantial or stereotyped.  
Furthermore, his memory is completely intact.

In order to receive a 50 percent evaluation, the veteran 
would need to show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

While the veteran has not shown delusions, hallucinations, 
memory impairment or difficulty communicating he has shown 
both occupational and social impairment for the period of 
January 2, 2004 to January 17, 2007.  His GAF scores range 
from 50 to 55, indicating moderate to serious symptoms; the 
Board notes that the GAF of 62 reported in September 2004 did 
not include the effects of alcohol abuse that is included in 
the service-connected disability.  The Board concludes his 
symptoms fit the criteria for a 50 percent evaluation as he 
has shown occupational and social impairment with occasional 
decrease in work efficiency.  Therefore, the veteran's PTSD 
disability rating is increased to 50 percent, effective 
January 2, 2004.  The appeal to this extent is granted.

The veteran is not entitled to a rating of 70 percent, as he 
has not shown circumstantial speech, difficulty in 
understanding complex commands, impairment of long and short-
term memory or impaired abstract thinking.  In addition, he 
has consistently appeared appropriately groomed and attired.  
The Board is aware that the symptoms listed under the 70 
percent ratings are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a higher 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds that the record does 
not show the veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 70 percent evaluation 
for the period of January 2, 2004 to January 17, 2007.  While 
the veteran may have demonstrated some of the symptoms listed 
in the criteria for a 70 percent rating, the Board notes 
these symptoms are not of the severity or frequency to 
warrant a rating higher than 50 percent.  

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that the preponderance of the evidence supports the 
grant of an increased rating to 50 percent, but no higher, 
under Diagnostic Code 9411, for the period of January 2, 2004 
to January 17, 2007.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Period Beginning January 18, 2007

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
100 percent schedular rating for PTSD, for the period 
beginning January 18, 2007.  In essence, the probative and 
persuasive evidence fails to show that the veteran's PTSD is 
productive of total occupational and social impairment.  

The medical reports subsequent to January 17, 2007, show that 
the veteran reported problems with sleeping, nightmares and 
negative thoughts.  Throughout the veteran's medical records, 
he appears appropriately groomed, coherent and logical.  The 
veteran did not report delusions or hallucinations and was 
always oriented to time and place.  The veteran has a history 
of alcohol abuse, which has been attributed to the stress of 
his service.  His GAF scores over this period of time range 
from 50-54, reflecting moderate to serious symptoms of PTSD.  
The veteran stopped working in January 2007 because of his 
irritability and excessive anger attributed to his PTSD.  
Treatment records from January 22, 2007 show that the veteran 
was still attending PTSD groups and was alert, attentive and 
substance free since August 2006.  

Several employers' statements are of record.  The most recent 
termination of employment was on January 17, 2007.  The 
veteran's employment was terminated due to an argument with a 
client.  2005 and 206 terminations were stated to be for 
better jobs; otherwise, no specific reasons for termination 
were provided.

A letter from the veteran's psychologist, Dr. L.H., dated 
January 26, 2007, states that the veteran exhibits several 
symptoms of severe PTSD.  The severe symptoms include hyper-
vigilance, alienation, sleep disorder, irritability, anger 
surges, depression, fatigue, avoidance behaviors, exaggerated 
startle response, emotional numbing, episodes of intense 
anxiety, social isolation and impaired concentration.  Dr. 
L.H. stated that despite the veteran's repeated attempts to 
maintain employment, he is unemployable and completely 
disabled.  Dr. L.H. wrote another letter in May 2007, 
stating, "It is my firm opinion that [the veteran] is 
unemployable due to his severe symptoms of PTSD.  His intense 
level of anxiety results in impaired concentration and poor 
frustration tolerance."  He added that the veteran is 
extremely reactive to stressors, such as deadlines or other 
work pressures.  Dr. L.H. stated that the veteran's insomnia 
adds to problems with memory and concentration.  He is 
irritable and impatient and has difficulty controlling his 
rage.  Dr. L.H. also stated that the veteran is uncomfortable 
in public places and does not trust others.  He isolates 
himself to avoid overstimulation and his wife and 
stepdaughter live separately due to his disturbing emotional 
reactivity.  The veteran also has recurrent nightmares, 
intrusive thoughts and severe depression.

The veteran received a VA examination in February 2007.  The 
veteran reported attending monthly outpatient psychotherapy 
at the VAMC, and living with his mother in law, because his 
wife and stepdaughter found it difficult to live with him due 
to his angry behavior.  His last job ended one month prior to 
the examination due to his argumentative behavior.  The 
examiner stated that he is unable to work due to his PTSD and 
depression.  He appeared for the examination appropriately 
attired, his speech was pressured but goal directed, and he 
had no difficulties with cognitive functions.  The veteran 
reported having difficulty concentrating and the examiner 
stated that this likely occurs when he is stressed or under 
pressure.  He has never made suicidal plans but occasionally 
has suicidal thoughts and has no delusions or hallucinations.  
The veteran received a GAF score of 54 due to his PTSD and 50 
due to depressive disorder.  

In November 2007, the veteran received another VA 
examination.  He stated that he has never attempted suicide, 
but has suicidal ideations.  He showed little or no 
difficulty with his cognitive ability.  He was casually 
dressed and minimally groomed.  He displayed a blunted 
affect, but had linear, goal directed speech and his 
communications skills were fair.  He reported poor sleep, 
fatigue, sadness, restlessness, nightmares, anger, 
irritability and anxiety.  The examiner reported that the 
veteran has experienced an increase in his PTSD symptoms.  He 
stated that the veteran's PTSD results in deficiencies in 
most areas including the following: unemployment, family 
relations, judgment, thinking, mood, anger and irritability.  
The veteran received a GAF score of 50. 

As discussed above, a rating evaluation of 100 percent for 
PTSD will be awarded when there is total social and 
occupational impairment.  While the veteran's records show 
moderate/severe symptoms of PTSD and some increase in 
symptoms since January 17, 2007, his last day of employment, 
the symptoms do not meet the schedular criteria for a 100 
rating and the veteran is appropriately evaluated at 70 
percent.  

Regarding the veteran's social impairment, the Board notes 
that the veteran has a history of severe depression and 
anxiety with periods of isolating himself.  He also lives 
separately from his wife and stepdaughter due to his 
outbursts.  The records show that the veteran has not shown 
any signs of incoherent or illogical thoughts or behaviors, 
delusions or hallucinations and has always been appropriately 
attired.  
Furthermore, there is no evidence to show that the veteran 
has any of the symptoms required for a 100 percent rating, 
such as grossly inappropriate behavior, disorientation to 
time or place or memory loss for such information as the 
names of 
close relatives, own occupation, or his own name.  The GAF 
score range assigned also supports this finding.

Regarding the veteran's occupational impairment, the records 
show that he cannot work due to his PTSD.  His inability to 
work was considered in, and is compensated through, his award 
of TDIU.  The Board notes that PTSD with alcohol abuse is the 
only disability for which he is service-connected and, thus, 
is the sole basis for the TDIU award.  

Based on the above analysis, the Board finds that the 
veteran's disability does not approximate the symptoms 
contemplated by the 100 percent rating, as the criteria 
require.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411.  

Although the Board has considered the benefit of the doubt 
doctrine, the Board finds that a preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 70 percent for PTSD from January 18, 2007.  
Accordingly, the appeal is denied.




ORDER

Entitlement to an initial rating of 50 percent for PTSD from 
January 2, 2004 to January 17, 2007, is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds. 

Entitlement to an initial rating in excess of 70 percent for 
PTSD beginning January 18, 2007, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


